Case 8:20-cv-00998-MWF-ADS Document 11-2 Filed 07/20/20 Page 1 of 3 Page ID #:62



    1   Michael D. Mortenson, Cal. Bar No. 247758
          mmortenson@mortensontaggart.com
    2   Craig A. Taggart, Cal. Bar No. 239168
          ctaggart@mortensontaggart.com
    3   MORTENSON TAGGART LLP
        300 Spectrum Center Dr., Suite 1100
    4   Irvine, CA 92618
        Telephone: (949) 774-2224
    5   Facsimile: (949) 774-2545
    6   Attorneys for Defendant
        RIVIAN AUTOMOTIVE, LLC
    7

    8                     UNITED STATES DISTRICT COURT
    9                    CENTRAL DISTRICT OF CALIFORNIA
   10

   11   JOHN ROE, JANE ROE AND JOHN            CASE NO. 8:20-cv-00998-MWF-ADS
        ROE II,
   12
                                               Hon. Michael W. Fitzgerald
   13              Plaintiffs and Putative
                   Class Representatives,      DECLARATION OF MICHAEL D.
   14                                          MORTENSON IN SUPPORT OF
                   vs.                         DEFENDANT RIVIAN
   15                                          AUTOMOTIVE, LLC’S MOTION
        RIVIAN AUTOMOTIVE, LLC, and            TO DISMISS
   16   DOES 1 through 10, inclusive,
                                               Hearing Date:   August 17, 2020
   17                                          Time:           10:00 a.m.
                   Defendants.
   18
                                               Courtroom:      5A

   19
   20

   21

   22

   23

   24

   25

   26

   27

   28

                      DECLARATION OF MICHAEL D. MORTENSON
Case 8:20-cv-00998-MWF-ADS Document 11-2 Filed 07/20/20 Page 2 of 3 Page ID #:63



    1                   DECLARATION OF MICHAEL D. MORTENSON
    2          I, Michael D. Mortenson, declare and state as follows:
    3          1.      I am an attorney duly authorized to practice law in the State of
    4    California. I am a partner at Mortenson Taggart LLP, counsel for defendant Rivian
    5    Automotive, LLC in the above-referenced action. I make this declaration in
    6    support of Rivian’s Motion to Dismiss. This declaration is based on my personal
    7    knowledge unless otherwise stated. If called upon as a witness, I could and would
    8    testify competently as to the matters set forth below.
    9          2.      Plaintiffs’ claims are based, in part, on deposits that Plaintiffs made
   10    through Rivian’s website at www.rivian.com. Attached hereto as Exhibit 1 is a
   11    true and correct copy of a screenshot of the deposit page on Rivian’s website. This
   12    information     can   also   be   found    at   the   following   website    address:
   13    https://preorders.rivian.com/2322956400/checkouts/343554fe478d2045916f206403776e83.

   14          3.      By placing a deposit, depositors expressly agree to the Terms &
   15    Conditions on the website. Attached hereto as Exhibit 2 is a true and correct copy
   16    of Rivian’s Terms and Conditions that can be found at the “Terms & Conditions”
   17    hyperlink at the bottom of the same page as well as on the subsequent page after
   18    the depositors information is entered into for the deposit.
   19          4.      On June 12, 2020, after Plaintiffs filed their Complaint, my partner,
   20    Craig A. Taggart, and I had a call with Timothy Cojocnean, counsel for Plaintiffs
   21    John Roe, Jane Roe and John Roe II. After briefly discussing service of process,
   22    Plaintiffs’ counsel and “Director of Litigation” attempted to persuade me to
   23    engage in settlement discussions.
   24          5.      After I politely informed Mr. Cojocnean that Rivian was not interested
   25    in settlement, I explained to Mr. Cojocnean that the claims were baseless. I then
   26    informed Plaintiffs’ counsel that Rivian intends to move to dismiss the Complaint
   27    after it is served. I then met and conferred in compliance with Local Rule 7-3, and
   28    I explained the grounds for Rivian’s motion. Mr. Cojocnean did not engage in any
                                                   -1-
                         DECLARATION OF MICHAEL D. MORTENSON
Case 8:20-cv-00998-MWF-ADS Document 11-2 Filed 07/20/20 Page 3 of 3 Page ID #:64



    1    discussions regarding the anticipated motion to dismiss. Instead, Mr. Cojocnean’s
    2    Director of Litigation became agitated, and they indicated, among other things,
    3    that they immediately planned to issue a press release and serve the Complaint.
    4          6.    Later that day, I received an e-mail from Mr. Cojocnean, which
    5    followed up on our conversation, acknowledged the meet and confer, and made a
    6    variety of threats in what I understood to be an attempt to persuade me to engage
    7    in settlement discussions. Attached hereto as Exhibit 3 is a true and correct copy
    8    of Mr. Cojocnean’s e-mail to me and my partner, Craig A. Taggart.
    9          7.    On June 15, 2020, Mr. Taggart responded to Mr. Cojocnean. Among
   10    addressing other items, Mr. Taggart offered to meet and confer further regarding
   11    Rivian’s motion. Mr. Cojocnean never responded to Mr. Taggart’s e-mail.
   12          8.    On June 30, 2020, I sent a follow-up e-mail to Mr. Cojocnean.
   13    However, Mr. Cojocnean never responded.
   14          I declare under penalty of perjury under the laws of the state of California
   15    that the foregoing is true and correct and that this declaration was executed this
   16    July 20, 2020, at Irvine, California.
   17
                                    /s/ Michael D. Mortenson
   18                               Michael D. Mortenson
   19
   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                 -2-
                        DECLARATION OF MICHAEL D. MORTENSON
